Citation Nr: 0725677	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  He died in August 2003.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

Procedural history

In the November 2004 rating decision, service connection was 
denied for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310, and entitlement to DIC 
under the provisions of 38 U.S.C. § 1318 and entitlement to 
accrued benefits were also denied.  The appellant perfected 
an appeal of those denials.

In April 2007, the appellant testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

Subsequent to the April 2007 hearing, the veteran's 
vocational rehabilitation file was associated with the claims 
file.  The RO has not considered this evidence.  However, the 
evidence in the vocational rehabilitation file, specifically 
medical records, is duplicative of medical records in the 
veteran's claims file, which have already been considered by 
the RO.  Therefore, a waiver of initial agency of original 
jurisdiction consideration is not necessary.  See 38 C.F.R. 
§ 20.1304 (2006).


FINDINGS OF FACT

1.  The veteran died in August 2003.  The death certificate 
lists the immediate cause of death as multiple traumatic 
injuries from a motor vehicle accident.  

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling.

3.  The medical and other evidence of record supports a 
conclusion that the veteran's fatal injuries were at least as 
likely as not the result of his service-connected PTSD.

4.  In November 2004, VA authorized a payment to the 
appellant in the amount of $2,318, the veteran's monthly rate 
of compensation, for the month of August 2003.

5.  At the time of his death, the veteran had no pending 
claim of entitlement to VA benefits.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The claim of entitlement to accrued benefits is denied by 
operation of law.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 71 Fed. Reg. 
78,368 (Dec. 29, 2006); 71 Fed. Reg. 37,027 (June 29, 2006); 
38 C.F.R. §  3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  Essentially, she contends that the 
veteran was in a dissociative state due to his PTSD at the 
time he was hit by a motorcycle.  In the alternative, the 
appellant contends that the veteran was hit by the motorcycle 
due to his alcohol intoxication which in turn was due to his 
service-connected PTSD.  

The appellant is also seeking entitlement to DIC under the 
provisions of 38 U.S.C. § 1318.  Finally, the appellant is 
seeking accrued benefits on the basis that at the time of his 
death the veteran had a claim pending for VA benefits due to 
alcohol abuse and dependence.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The facts regarding this appeal are not in dispute.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court 
of Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  In particular, the outcome of the accrued-benefits 
claim hinges on the application of the law to evidence which 
is already in the file.  

No amount of additional evidentiary development would change 
the outcome of this case; therefore no VCAA notice is 
necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the claim"]; 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

In any event, with respect to these claims a VCAA letter was 
sent to the appellant and to her representative by the RO in 
March 2006.  The VCAA letter informed the appellant as to the 
evidence which was required to establish her claims, as well 
as the relative responsibilities of her and of VA in 
obtaining evidence.  Finally, the VCAA letter specifically 
notified the appellant that she could submit or describe any 
additional evidence that may be relevant to her claim. The 
letter advised the veteran that "if there is any other 
evidence or information that you think will support your 
claim, please let us know. If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the appellant 
was informed that she could submit or identify evidence other 
than what was specifically requested by the RO.  The 
appellant and her representative have not contended that VCAA 
notice was in any way inadequate.  

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

Pertinent law and regulations

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.5, 3.312 (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).


Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2006).


Analysis

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of a service-
connected disease; and (3) medical evidence of a nexus 
between the service-connected disease and death.  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
  
There is no question that element (1) has been met.  The 
veteran was service connected for PTSD; a 100 percent rating 
was in effect at the time of his death.  
The Board's discussion will therefore focus on element (3), 
nexus.

The evidence of record, including an accident report from the 
Massachusetts State Police, indicates that at 11:25 pm on an 
evening in August 2003 the veteran was struck by a motorcycle 
while he was walking across a road.  The weather was clear 
and warm, and the roadways were dry.  The veteran was hit so 
hard that his body was propelled 40 feet; he was dead within 
minutes.  His death certificate lists multiple traumatic 
injuries as the immediate cause of death.  

The evidence of record further indicates that the veteran had 
drunk nine beers earlier that same afternoon, and that he had 
been at a tavern for an hour shortly before the accident, at 
which time he reportedly had a couple of mixed drinks.  
A postmortem examination did not indicate the veteran's 
blood-alcohol level.  It is unknown whether the operator of 
the motorcycle was charged with a driving offense, but 
nothing to that effect is noted in the record.

The appellant essentially contends that the veteran's PTSD 
was productive of frequent dissociative states which caused 
him to lack awareness of the dangers of his surroundings.  
The appellant specifically contends that the veteran was in 
such a dissociative state when he walked in front of the 
motorcycle that killed him.

The key question before the Board therefore is whether the 
aforementioned fatal accident was the product of the 
veteran's PTSD, in particular a dissociative state which was 
a product of the PTSD as the appellant suggests; or whether 
his death was due to abuse of alcohol (which the appellant 
contends was part and parcel of his PTSD); or whether the 
fatal accident was not in fact the veteran's fault.

There is no specific evidence  in the record which blames the 
operator of the motorcycle for the veteran's death.  It 
appears that the police explored the possibility that the 
motorcycle operator had deliberately assaulted the veteran 
with his bike, or that the veteran was riding on the 
motorcycle and fell off, but no connection between the two 
individuals was found.  Although the operator smelled of 
alcohol and denied driving the motorcycle, making him look 
guilty in the eyes of the police, there is nothing to 
indicate that he was in any way negligent in causing the 
accident.  Rather, it appears that the veteran attempted to 
cross a state highway long after dark in an area that was not 
heavily trafficked by pedestrians, at least at that hour (the 
police report referred to nearby soccer fields).     

The veteran's psychiatric treatment records indicate that in 
the years immediately preceding his death, he was being 
treated for severe PTSD, with symptoms including dissociative 
states.  A report of February 1997 VA psychiatric examination 
reflects that the veteran had dissociations in which he 
walked through the woods checking out his environment.  The 
veteran reported that "I faint (sic) back to walking over in 
'Nam."  

At a September 1994 hearing, the veteran testified that he 
walked in the woods by himself.  See September 1994 hearing 
transcript, page 3.  A report of a September 1994 VA 
examination shows that the veteran walked point in Vietnam 
for eight and one-half months, which was very much longer 
than soldiers were usually asked to walk point.  The veteran, 
at the time of that examination, only go outside to walk in 
the woods.  He found himself tracking, as he did in Vietnam, 
hyperalert, and flashing back once again to Vietnam.  

Additionally, the appellant testified about the veteran's 
obsession with walking in the woods, which resulted in many 
members of his community calling the police to report his 
trespassing of their properties.  See April 2007 hearing 
transcript, page 8.

In light of this documented history, the Board places great 
weight on one part of the police accident report.  In doing 
their accident reconstruction, the police retraced the 
veteran's route from the tavern to the accident site.  The 
report indicates that an officer "walked the route from the 
crash scene to the front door of [the] tavern.  Using the 
most direct route, mostly on dirt roads, took 17 minutes."  
This report, with its reference to dirt roads is consistent 
with the veteran's history of  walking in the woods at night.  

The veteran's PTSD, characterized as it was by frequent and 
severe flashbacks and dissociative states, plausibly explains 
the fatal accident.  No one can state for certain that the 
veteran was experiencing a PTSD-induced flashback at the time 
of his fatal accident; it is impossible to know exactly what 
was going through his mind at the time.  The Board need not, 
however, pin down the exact cause of the veteran's accident 
with absolute certainty.  The Board need only find that the 
veteran's fatal accident was "as likely as not" related to 
his service-connected PTSD for the appellant's claim to be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) 
[holding that a claimant "need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail"]; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) [noting that to deny a claim on its merits, 
the preponderance of the evidence must be against the claim].

The record thus includes evidence, to include competent 
medical evidence from various sources, indicating that the 
veteran suffered from frequent flashbacks and/or dissociative 
states.  The veteran's service-connected PTSD was 
consistently noted in treatment records to be productive of 
frequent and intense flashbacks and/or dissociative states 
during which the veteran would lose touch with the world 
around him while he was walking and be overcome by intrusive 
recollection of his combat experiences in Vietnam.  While 
there is evidence that the veteran drank a lot of alcohol on 
the day of his death, it cannot be shown that alcohol 
impairment played a role in any lack of awareness of the 
oncoming motorcycle.  

Given such circumstances, the Board believes that it is at 
least as likely as not that the veteran's PTSD symptomatology 
led to his fatal accident.

In summary, for reasons stated above, service connection for 
the cause of the veteran's death is warranted and the benefit 
sought on appeal is accordingly granted.

Additional comment

As noted elsewhere in this decision, the appellant posited 
another theory of entitlement to service connection for the 
cause of the veteran's death, namely on the basis the veteran 
was intoxicated due to his PTSD and was thereby not aware of 
the oncoming motorcycle on that basis.  In light of the 
Board's decision herein to grant the benefits sought on 
appeal based on dissociative PTSD symptoms, the appellant's 
other theory has been rendered moot and need not be further 
addressed by the Board.  

2.  Entitlement to DIC under the provisions of 38 U.S.C. § 
1318.

Because the Board has granted service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310, the matter of the appellant's alternative 
claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 
is rendered moot.  Accordingly, the issue of entitlement to 
DIC under 38 U.S.C.A. 
§ 1318 is dismissed as no benefit remains to be awarded and 
no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 
20, 22-23 (1990).

3.  Entitlement to accrued benefits.

Pertinent law and regulations

Accrued benefits - in general

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  See 38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2006).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or 
(2) have been entitled to benefits under an existing rating 
or decision.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  "Under § 5121, therefore, a claimant is only entitled 
to what was properly due the veteran at the time of his 
death, but which was unpaid."  Zevalkink v. Brown, 102 F.3d 
1236, 1241 (Fed. Cir. 1996).



Change in law

The appellant filed a claim for accrued benefits in August 
2003.  During the pendency of this appeal, VA issued a 
revised regulation regarding 38 C.F.R. § 3.1000 effective 
January 29, 2007.  See 71 Fed. Reg. 78,368 (Dec. 29, 2006) 
(to be codified at 38 C.F.R. § 3.1000).

The amendments to 38 C.F.R. § 3.1000 primarily result from 
the Veterans Benefits Act of 2003 ("the Act").  Prior to 
the Act, the introductory portion of 38 U.S.C.A. § 5121(a) 
read (in pertinent part):

. . . periodic monetary benefits (other 
than insurance and servicemen's 
indemnity) under laws administered by the 
Secretary to which an individual was 
entitled at death under existing ratings 
or decisions, or those based on evidence 
in the file at date of death (hereinafter 
in this section and section 5122 of this 
title referred to as "accrued 
benefits") and due and unpaid for a 
period not to exceed two years, shall, 
upon the death of such individual be paid 
as follows  ....

38 U.S.C.A. § 5121(a) (West 2002) (emphasis added).

VA traditionally construed 38 U.S.C.A. § 5121(a) as providing 
only one type of benefit to survivors: accrued benefits.  In 
Bonny v. Principi, 16 Vet. App. 504 (2002), the Court held 
that the comma after the word "decisions" (as well as the 
use of the conjunction "or" after the comma) actually 
indicated that the separated phrases stated substantive 
alternatives.  According to the Court, the law provided for 
payment of (1) periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, which the Court called "benefits awarded but 
unpaid", or (2) periodic monetary benefits based on evidence 
in the file at the date of an entitled individual's death and 
due and unpaid for a period not to exceed two years, which 
were called "accrued benefits" for purposes of sections 
5121 and 5122.  Id. at 507.  

The 2003 Act (in part) removed the comma after "decisions" 
in the introductory text of paragraph (a).  VA believed that 
by removing that comma Congress intended to provide for only 
one type of benefit under section 5121, thus eliminating 
Bonny's distinction between accrued benefits and "benefits 
awarded but unpaid."  Accordingly, VA amended 38 C.F.R. 
§ 3.1000(a) by deleting the comma between the phrases "to 
which a payee was entitled at his death under existing 
ratings or decisions" and "or those based on evidence in 
the file at date of death."  See 71 Fed. Reg. 78,368 (Dec. 
29, 2006) [to be codified at 38 C.F.R. § 3.1000].

The Act also removed the two-year limitation on accrued 
benefits payable under 
38 U.S.C.A. § 5121.  Therefore, VA deleted the phrase "for a 
period not to exceed 
2 years prior to the last date of entitlement as provided in 
Sec. 3.500(g)," currently found in 38 C.F.R. § 3.1000(a).  
See 71 Fed. Reg. 78,368 (Dec. 29, 2006) [to be codified at 
38 C.F.R. § 3.1000].

VA did not include information regarding effective dates in 
the new regulation.  
See 71 Fed. Reg. 78,368.  However, the notice of the proposed 
rule includes a detailed discussion and helpful table 
outlining the various eligibility of three potential groups 
of claimants for accrued benefits, based on the date of the 
deceased beneficiary's death and the date the Act was signed 
into law (December 16, 2003).  

Pertinent to this case, if the beneficiary died prior to 
December 16, 2003, and a claim for benefits under 38 U.S.C. § 
5121 was already pending on December 16, 2003, the claim will 
be adjudicated under the versions of 38 U.S.C.A. § 1521 and 
38 C.F.R. § 3.1000 that were in effect on December 16, 2003, 
with a two-year limitation on accrued benefits and without 
the technical amendment removing the comma in 38 U.S.C. § 
5121 and 3.1000.  VA determined that applying the Act's 
provisions to claims pending on December 16, 2003 would 
produce a "genuinely retroactive" effect.  See 71 Fed. Reg. 
37,027 (June 29, 2006); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Thus, because the veteran died in August 2003, prior to 
December 16, 2003, and the appellant's August 2003 claim for 
accrued benefits was pending on December 16, 2003, the 
revised versions of U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000 
are not as  matter of law applicable to this claim.  

Analysis

As an initial matter, in November 2004 VA authorized a 
payment to the appellant in the amount of  $2,318, the 
veteran's monthly rate of compensation, for the month of 
August 2003, the last month of his life.  The record does not 
reflect any other periodic monetary benefits to which the 
veteran was entitled at death under existing ratings or 
decisions that he was not paid, nor has the appellant alleged 
that there are other such periodic monetary benefits.

The appellant in essence contends that at the time of his 
death there was a claim by the veteran pending for service 
connection for alcohol abuse, notwithstanding the fact that 
the veteran was already receiving 100 percent disability for 
his service-connected PTSD.  See a November 2006 VA Form 646 
[statement of accredited representation in appealed case].  

A careful review of the file reveals that the Board in a 
December 1996 remand determined that a claim for alcohol 
abuse and dependence had been raised which was inextricably 
intertwined with the then-pending issue of the veteran's 
entitlement to an increased rating for PTSD.  However, after 
the subsequent grant of a 100 percent disability rating for 
PTSD, the veteran a July 1998 statement said "[b]ased on 
this favorable action, I wish at this time to withdraw all 
issues on appeal."  Moreover, a July 1998 Decision Review 
Officer conference report shows that the veteran expressed 
satisfaction with the decision assigning a 100 percent 
disability rating for PTSD effective January 3, 1994 and 
withdrew all issues on appeal.  

It is clear, therefore, that the veteran withdrew the issue 
of service connection for alcohol abuse and dependence 
secondary to PTSD in July 1998.  See 38 C.F.R. 
§ 20.204 (2006).  There is no indication in the record that 
the veteran later claimed secondary service connection for 
alcohol abuse and dependence or, for that matter, service 
connection for any other disorder.  Moreover, the appellant 
herself testified that she did not know whether the veteran 
had a pending claim for service connection at the time of his 
death.  See April 2007 hearing transcript, page 14.  

In the absence of any claim pending at the time of the 
veteran's death, accrued benefits cannot be paid.  See 
Zevalkink and Jones, supra.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, for the reasons 
discussed above the appellant is not entitled to accrued 
benefits.

For the sake of completeness, the Board notes that even if 
the veteran had not withdrawn that secondary service-
connection claim, he could not and would not have received 
any additional compensation for the last two years of his 
life under the VA Schedule for Rating Disabilities because he 
was in receipt of the maximum schedular rating, 100 percent.  
Under these circumstances, as a matter of law, there are no 
accrued benefits for which the appellant to claim.  

In summary, for reasons and bases expressed immediately 
above, the Board concludes that the claim for accrued 
benefits fails because there are no accrued benefits 
available and no claims pending at the time of the veteran's 
death. 

ORDER

Service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1310 is granted.

The appellant's alternative claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991) is dismissed as moot.

Entitlement to accrued benefits is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


